Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/30/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, a straight line passing through the other end surface of the first mold resin on the side opposite to the one end surface of the first mold resin and extending in the longitudinal direction of the second mold resin is referred to as a second straight line.
However, as best understood by the examiner, this recitation is inconsistent with specification (paragraph [0037] An outermost one end surface of the second component 20 .
Claim 4 recites the limitation, “The position detection device according to claim 1, wherein each of the first mold resin and the terminal has two,” which renders the claim indefinite.
Claim 5 recites the limitation, “The position detection device according to claim 1, wherein each of the first mold resin and the terminal has one,” which renders the claim indefinite.
Claim 2, 3, 6 and 7 are rejected under 35 U.S.C. 112 (b) due to their dependency.
Allowable subject matter
5. Claim 1 is allowable. Claims 2-7 are allowable due to their dependency on the independent claim. However the above cited 112 rejections need to be first addressed by the applicant.
6. The following is an examiner's statement of reasons for allowance: The closest cited prior art Mizunuma et al (US 2015/0177025 A1) teaches, a position detecting device includes a first sensor portion and a second sensor portion, the position detecting device has the two sensor portions independent from each other as basic composition. The two sensor portions are constructed by common parts having an identical configuration as a first sensor portion and a second sensor portion. By attaining the commonality of parts, the position detecting device which has two magnetic sensors and the position detecting device having one magnetic sensor are produced by using only one magnetic sensor or two magnetic sensors. Thus, costs in design, manufacture, and 
However Mizunuma et al fails to teach, a deformation suppressing portion configured to suppress the deformation of the first mold resin when deformed, the deformation suppressing portion is a groove portion extending in a 15longitudinal direction of the second mold resin while being recessed in a plate thickness direction of the second mold resin, a straight line passing through one end surface of the first mold resin and extending in the longitudinal direction of the second mold resin is referred to as a first straight line, 20a straight line passing through the other end surface of the first mold resin on the side opposite to the one end surface of the first mold resin and extending in the longitudinal direction of the second mold resin is referred to as a second straight line, and the deformation suppressing portion is formed between the first straight line 25and the second straight line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/Jermele M Hollington/
Primary Examiner, Art unit 2858